Citation Nr: 1825607	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 12, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from May 2001 to October 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case has since been transferred to the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for PTSD was received on May 6, 2010, and his claim was denied in an October 2011 rating decision.

2.  The Veteran expressed disagreement within a year of the October 2011 rating decision.  As such, the October 2011 rating decision did not become final.

3.  The Veteran had PTSD related to active service since at least May 6, 2010, which is the date of his original claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of May 6, 2010, for the grant of service connection for PTSD have been met.  38 U.S.C. § 5107, 5110 (2012); 38 C.F.R. §§ 3.155, 3.400, 20.302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that he is entitled to an effective date earlier than December 12, 2012, for the grant of service connection for PTSD.  

A review of the record shows that the Veteran submitted a claim of entitlement to service connection for PTSD in May 2010.  The Veteran was denied entitlement to service connection for PTSD in an October 2011 rating decision.  The Veteran expressed disagreement with that decision within one year following the October 2011 denial.  In October 2011, the Veteran contacted VA to explain that he had missed the VA examination scheduled in accordance with his May 2010 claim of entitlement to service connection for PTSD as his father was sick and he had been with him in Alabama and had not been a position to attend his VA examination.  It should be construed that the Veteran was implying he would report for a VA examination if afforded that opportunity.  That contact should have been liberally construed as a notice of disagreement with the October 2011 rating decision.  Subsequently, on December 12, 2012, VA received the Veteran's claim of entitlement to service connection for PTSD.  In a February 2013 letter, the Veteran was notified that the issue of entitlement to service connection for PTSD was denied in October 2011 and that he would have to submit new and material evidence to reopen the claim.  The Veteran was eventually granted entitlement to service connection for PTSD in a December 2013 rating decision effective December 12, 2012, the date of receipt of his claim to reopen.  As the notice of disagreement was submitted within one year of the original October 2011 denial, that rating decision did not become final.  38 C.F.R. § 20.302(2017).

Here, the record shows evidence that the Veteran has been experiencing PTSD since before the December 12, 2012, assigned effective date.  Indeed, VA medical records show that the Veteran reported that he had avoidance of thoughts of deployment, avoidance of crowds, feelings of detachment, and anger since 2005.  In March 2013, the Veteran was diagnosed with PTSD based on the above symptomatology. 

In sum, the Veteran was given an effective date that matched the date of his December 2012 correspondence.  There is competent evidence that the Veteran has experienced PTSD since active service.  The Veteran made an original claim for service connection for PTSD on May 6, 2010.  The October 2011 rating decision denying the Veteran's original service connection claim was not a final decision.  The Board finds that the Veteran is entitled to an earlier effective date for the grant of service connection for PTSD. Thus, the Veteran is entitled to an effective date matching the date of the original claim of entitlement to service connection for PTSD.


ORDER

Entitlement to an effective date of May 6, 2010, but no earlier, for service connection for PTSD is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


